NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

AVENTIS PHARMA S.A. AND SANOFI-AVENTIS
U.S., LLC., '
Plaintiffs-Appellants,

V.

SANDOZ INC.,
Defendant-Appellee.

2011-1300

Appeal from the United States District Court for the
District of De]aware in case no. 11-CV-O043, Chief Judge
Gregory M. Sleet.

ON MOTION

Before LoURIE, SCHALL and DYK, Circuiz Judges.
LOURIE, Circu,i,t Judge.
0 R D E R

The court construes Aventis Pharma S.A. and Sanofi-
Aventis U.S., LLC ("Aventis")’s response to this court’s
May 17, 2011 order as an unopposed motion to lift the

AVENTIS PHARMA V. SANDOZ 2

stay and summarily affirm the judgment of the United
States District Court for the District of Delaware.

This appeal arises out of a complaint filed by Aventis
in the district court alleging infringement of U.S. Patent
Nos. 5,714,512]31 and 5,750,561. In a related case,
Aventis Pharma S.A. v. Hospira, In,c., 07 -CV-O721 (D. Del.
2010) (Hospira), the district court found that the same
patent claims asserted in this case were invalid and
unenforceable due to inequitable conduct. ln light of
Hospira, the district court entered final judgment in this
case against Aventis, and Aventis appealed to this court.
This court stayed proceedings pending final disposition of
Hospiro.

On April 9, 2012, this court affirmed the district
court’s judgment in Hospira. See Aventis Ph,arma S.A. v.
Hospira, Inc., 675 F.Bd 1324 (Fed. Cir. 2012). In light of
this court’s decision in Hospira, Aventis concedes that the
district court’s judgment in this case should be consistent
with Hospira.

Accordingly,
IT IS ORDERED THATL

(1) The motion is granted The stay is lifted and the
judgment of the district court is affirmed

(2) Each side shall bear its own costs.

FOR THE CoURT

AuG 01 2012 /s/ Jan Horbaly
Date J an Horbaly

C1erk
cc: George F. Pappas, Esq.
David C. Doyle, Esq.

525

U.S. UH'FlIl’-E?PEALS FUB

Fenznru._crncurr
AUG 07 2012
JAN HORBA|.Y
CLEHK